                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0274-JCC
10                              Plaintiff,                    ORDER
11          v.

12   ISRAEL MOSHE SATAMKAR,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s motion to seal (Dkt. No. 29) its
16   sentencing memorandum (Dkt. No. 30).
17          “There is a strong presumption of public access to the court’s files.” W.D. Wash. Local
18   Civ. R. 5(g). To overcome this presumption, there must be a “compelling reason” for sealing
19   sufficient to outweigh the public’s interest in disclosure. Ctr. for Auto Safety v. Chrysler Grp.,
20   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016) (applying the “compelling reason” test to motions to
21   seal documents “more than tangentially related to the merits of a case”). The Government seeks
22   to maintain under seal its sentencing memorandum because it contains “sensitive information.”
23   (Dkt. No. 29.) However, the information in the Government’s sentencing memorandum is
24   already public information. (See Dkt. No. 32.) Therefore, the Court finds that there is not a
25   compelling reason to seal the sentencing memorandum that outweighs the public’s interest in its
26   disclosure.


     ORDER
     CR18-0274-JCC
     PAGE - 1
 1         For the foregoing reasons, the Government’s motion to seal (Dkt. No. 29) is DENIED.

 2   The Clerk is DIRECTED to unseal Docket Number 30.

 3         DATED this 5th day of March 2019.




                                                      A
 4

 5

 6
                                                      John C. Coughenour
 7                                                    UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0274-JCC
     PAGE - 2
